Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION	
Claims 8-17 are pending in the Claim Set filed 5/9/2022.
Applicant’s election of Group II in the reply filed on 3/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement for Groups I-II, the Applicant’s election Of Group II has been treated as an election without traverse (MPEP § 818.03(a)). Further, Applicant's election with traverse of a species election from: A. carrier; B. hydrophobic polymer and, C. surfactant, in the reply filed on 3/24/2022 is acknowledged. The traversal is on the grounds that the carrier, hydrophobic polymer and surfactant are all necessary components required to encapsulate the sodium hydrosulfide. However, Applicants elected B: hydrophobic polymer, but failed to provide an election for: A. carrier or C. surfactant. Thus, Applicants arguments are not persuasive because the Office did not require a single species between the components: A. carrier; B. hydrophobic polymer and, C. surfactant, as a whole, but required an election of a single species for each component, for example, a carrier: Vaseline; hydrophobic polymer: polycaprolactone; and a surfactant: polysorbate 80. Even so, to promote compact prosecution, the requirement for a species election is herein withdrawn and Applicant’s election of Group II: claims 8-17, is still deemed proper and is therefore made FINAL. 
Claims 1-7 are canceled.
Herein, claims 8-17 are for examination.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/19/2021 and 2/08/2022 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites: weights parts, but the claim fails to recite what the recited weight parts are with respect to, i.e., are the weights parts based on the total weight of the composition. Claim 9 is dependent on claim 8, which is open-ended, i.e., recites the transitional phrase: comprising, thus, claim 9 does not exclude additional, unrecited elements or method steps. Clarification is required. 

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the numerical values 70,000 to 250,000, but is missing units, e.g., 70,000 to 250,000 daltons.
Appropriate correction is required.
 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL- The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 8-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites:
A method for preparing a composition for promoting wound healing
comprising the steps of:
dispersing sodium hydrosulfide into a first solvent to form a first solution;
adding a hydrophobic polymer into a second solvent to form a second solution;
mixing the first solution and the second solution to form a third solution;
adding an oil containing a surfactant into the third solution to form a fourth solution;
stirring the fourth solution;
filtrating and drying the fourth solution to form the plurality of hydrogen sulfide
sustained-releasing microspheres;
heating and melting a carrier;
adding the plurality of hydrogen sulfide sustained-releasing microspheres into the
melting carrier; and
cooling the earner containing the plurality of hydrogen sulfide sustained-releasing
microspheres.
A method for preparing a composition for promoting wound healing encompassing the extremely broad genus term(s): first solvent, second solvent, oil, hydrophobic polymer, surfactant and carrier, and, heating, melting and cooling, do/does not have sufficient description in the specification, nor are a representative number of varied combinations of a first solvent, second solvent, oil, surfactant and carrier, described within this genus to demonstrate that Applicant was in possession at the time of filing of any one of these genus terms as a claim limitation in a method for preparing a composition for promoting wound healing.
The broad genus term(s): first solvent, second solvent, oil, hydrophobic polymer, surfactant and carrier, would encompass a vast number of varied solvents, substances and combinations thereof, of which do not have sufficient description in the specification in order to provide a method for preparing a composition for promoting wound healing.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by the inventor. The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989)("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966. "Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents" of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in theart may be found not to have been placed in possession of a genus ...") Regents" of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618. 
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.
The factors considered in the Written Description requirement are 
(1) level of skill and knowledge in the art, 
(2) partial structure, 
(3) physical and/or chemical properties, 
(4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and 
(5) the method of making the claimed invention.
Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below. 
(1) Level of skill and knowledge in the art: The level of skill and knowledge in the art is high, generally that of a PhD organic chemist. 
(2) partial structure; (3) Physical and/or chemical properties; (4) Functional characteristics; and, (5) Method of making the claimed invention: 
The Specification in Example 1 at paragraph [0051} discloses: 
[0051] 0.23 g of sodium hydrosulfide was dispersed in 1.5 ml of ethanol and stirred for 3 hours at room temperature to form a first solution. 2 g of polycaprolactone (the weight average molecular weight was about 80,000) was dissolved in 8.5 ml of acetone, and then heated and stirred at 50°C for 10 minutes to form a second solution. Then, the first solution and the second solution were mixed and stirred at room temperature for 15 minutes to form a third solution. The third solution was dropped into 100 ml of mineral oil (Kaydol white mineral oil, commercially obtained from Sonneborn, US) containing 1 ml of sorbitan monooleate (Span80) as surfactant, stirred for 30 minutes at room temperature and filtered the solution by vacuumed suction to obtain filter cake. The filter cake was washed by N-heptane and dried in oven for 2 hours to obtain the hydrogen sulfide sustained-releasing microspheres. And then, 3.5 g of Vaseline was heated to 60°C for liquefying and cooled down to 40°C. 1 g of the resulting microspheres was added into the Vaseline and stirred for 10 minutes. The resulting Vaseline mixture was kept stirring until cooling down to room temperature and being viscous, and then, the mixture was dried in oven to obtain a composition for promoting wound healing.
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic claim. However, it is unquestionable that claim 1 is broad and generic, with respect to vast number of combinations of various solvents, oils, hydrophobic polymers, surfactants and carriers, and, and their respective heating, melting and cooling temperatures, wherein the possible variations are limitless.
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.")
 Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the instant claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. 

To schedule an interview, Applicant(s) is/are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice


Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626